Citation Nr: 1040874	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  08-03 766	)	DATE
	)


Received from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for residuals of a myocardial 
infarction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel




INTRODUCTION

The Veteran had active service from December 1975 to May 1981.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  The RO in Denver, Colorado, has processed the case 
since that time.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from December 
1975 to May 1981.

2.  On October 8, 2010, prior to the promulgation of a decision 
in the appeal, the Board received notification from the Veteran's 
authorized representative that a withdrawal of this appeal is 
requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran's 
authorized representative have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the present 
case, the authorized representative has withdrawn the Veteran's 
appeal; hence, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.


		
J. Parker
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


